Title: Notes of Objections to the British Treaty, [August 1795]
From: Hamilton, Alexander
To: 



[New York, August, 1795]







Article II


Decius
Cato


I
Posts imperfectly described should be enumerated
1
reparation for loss of Trade by the detention



II
Boundary assigned by the Treaty of Peace part in dispute may furnish pretext for detaining post
2
compensation for expences of the Indian War



III
Time limited too remote to hope for performan [ce]
3
public punishment of the British subjects who appeard in arms with them



IV
Not pleasing that the inhabitants may remain & continue British subjects
4
Removal of Lord Dorchester


V
“precin[c]ts or jurisdiction” indefinite
5
No reliance on their promise


V
A Treaty of peace gave us the posts what benefit by this article
6.
should have had a gurantee or surety for the performance & should have seen that it took place during the pressure of circumstances


Article III


I
Disadvantageous from the relative extent
7
promise to evacuate was produced by fear of French victories—every thing ascribed to France—glad to debase our own government charged constantly by that party with meaness & perfidy


II
The whole furr Trade which we might have secured to ourselves will be participated with G Britain if not fall into their hands.


III
Our vessels excluded from sea ports &c & such parts of Rivers—while they are admitted into all our ports
8
Is it a matter of little moment that she detains garrisons a twelve month longer



A British Trader may set out from Canada—traverse our lakes &c to N York or Philad
9
a million of dollars in Indian Wars & loss of Indian Trade 800 000 Dollars4000,000 of Dollars Capital


Why ought we not to have free navigation of St Laurance and other British Rivers?
10
magnaminity of France would have procured us reparation 


Instead of this are stopped in our passage down at the highest port of Entry from the sea
State of Europe state of England submission to Denmark & Sweden even to Genoa 


I
Curious provision not to admit beyond the highest ports of Entry.
11
rights to Traders a cession of Territory


What would G B desire more than such an admission?
Charles Town


Inderdiction of duties on peltries.Under this article G Britain may import into any part of the U States European East & W India goods upon  which we can impose no other or higher duties than are paid by our Citizens.
1
establishes a British Colony within our limits & gives privileges of citizens to our bitterest enemy




3d Article


1
This gives to G B what with her Capital will be a monopoly & opens a door for smuggling
}
S Carolina


2
admits G B to share in our interior traffic on equal terms with our own citizens through our whole territorial dominions while the advantages ostibly reciprocated to our citizens are limited both in their nature and extent


3
gives access to our ports on Mississippi? What ports has G Britain



4
we are excluded from B sea Ports & limits of Hudsons bay Company


5
GB is admitted to all the advantages of which our Atlantic Rivers are susceptible


Cato No. 5



I
Superiority of Capital




II
better knowlege of Trade




II
established Customers


“As our communication from the sea was much easier than by the St Laurance we could furnish English goods cheaper & of course would have continued the Indian Trade in its usual channel, even from the British side of the lakes, nor could they have prevented it without giving such disgust to the Indians as would have made them dangerous neighbours.”

gives a right to navigate up to our ports of Entry—& thence by inland N— 12 years in possession of Indian Trade


I
They permitted to reside here houses ware house &c by British Navigation A[ct] kept in full force by the 14 article of the Treaty



II
We only to travel


III
Our Trade interrupted by wars & bad seasons that of G B remains unchanged


IV
Small population of Canda renders consumption of Indian Goods &c insignificant in comparison with sacrifice of Indian Trade


V
But articles coming duty free from Britain why not sold cheaper than same articles subject to heavy duty & carried immense distance by land and inland Navigation


VI
Stimulation of Indian Wars by Traders residing among us whom we cannot expel without cause of suspicion & that in not less than twelve months.



not reciprocal because our Traders would retire when there was war & cannot reside.


VI
gives a right to import into our Sea ports upon equal terms of duties with our Citizens.



at least goods for Indian Trade.



VI
10 ⅌ Ct. disadvantage in the competition because England may lay countervailing duties to that extent


